Title: To John Adams from Tristram Dalton, 11 July 1786
From: Dalton, Tristram
To: Adams, John


     
      Dear Sir
      Boston July: 11th: 1786
     
     This morning has honored me with your most esteemed favors of the 26th May—for which be pleased to accept my sincere thank[s—]
     All on this side of the Atlantic, who speak of the affairs of these United States, joyn in the Opinion you express, “that they must soon take a turn for the better or become much worse—[”]
     Most of our Citizens appear too unconcerned, falsely supposing that they now sit, in safety, under their own vines—and that there are none to make them afraid— No People ever had a fairer opportunity to be what they have anxiously wished to be— None ever neglected their interests more— Jealousy—Pride & Luxury—an unbounded Thirst for baneful Commerce—want of attention to the internal resources of their Country—an insensibility of our truly independent Situation—with a great disregard to the importance of establishing a fair national Character—seems to pervade the Continent— From the seeds of division among us, much is to be dreaded— The popular disposition to reduce the payment of our domestic

Debt to nothing is a fruitful Subject for those, who wish us ill, to work upon—while Men of Honor and Friends to their Country execrate the Idea of such public Injustice— You presume that the Impost of 5 per Cent is granted to Congress— considering that our political Salvation so much depended upon it, there was the utmost reason to expect it— This Commonwealth has freely granted it agreeably to the requisitions made by Congress— all the States have passed grants thereof, but some with one restriction & some with others, that prevent its operation— New York is the farthest from their duty—even to an Absurdity for that State—well known for regarding their own particular interest— Congress have rejected their Bill that lately passed— This Commonwealth has, in the late session of their General Court, granted to Congress the supplementary Aid required by them— We anxiously wait the Completion of these measures—the consequence of neglecting which Congress has pointed out very fully, in their resolves of the past year
     The G Court of this State, in their late session, which ended on Saturday Evening being adjourned to the 31st of Jany. discarded, by a great majority, a proposal to emit a paper currency—and another for making real & personal Estate a tender in payment of Debts—
     A bill passed, to suspend totally the Navigation Act untill the other States adopt similar measures— This Act was a favorite one of mine—and the suspension of it, altho’ the few neighbouring States who had passed like laws had repealed theirs, gives me much uneasiness— I even fancied good effects began to flow from it— our large Vessells, lain by for a long time, were hired & hiring to freight Timber and other bulky articles to Ireland &c. our smaller ones enjoyed, uninterrupted, a snug business— Our importations from G Britain greatly lessened, and our trade become more safe, if not more extensive— indeed I had formed an idea that the Government was, in fact, bettered by this restraint—and that the continuance of it might be a considerable mean of saving us from ourselves— Now the door is again open’d for British Factors—British GewGaws British Manners & Customs—of all which our fellow Citizens are too fond—& from which, I thought, we were, in some degree, weaned— My Sentiments on this head are unpopular— The Country people are lead into a belief that their produce will fetch more money—and that Silver will be plenty in our Streets— May they not see the contrary— it may be expected that our importations, which began to be moderate, will encrease—and that the little remaining specie among us will

be drained in payment for necessaries that we could furnish ourselves with—or for trifles that a people, situated as we are, are better without—
     From the Treaty of Peace being laid before the General Court I have, uniformly, opposed the Measures taken to prevent the admission of Tories—and the last year had the Success, in the House of Representatives, to obtain a bill repealing these obnoxious Laws— This was stopped at the Senate— tired with my endeavours, I have not called up the bill in the late session—but have charged myself to do it the beginning of the next— I do not know of any law to prevent the recovery, in our Courts, of British Debts— The interest due upon those recovered is to be calculated and entered on record—and, if a negotiation of this article between the Courts of the U States & of G Britain, which was expected, should determine the payment thereof, an execution may be taken out to the amount without a new trial—
     That the British Merchants should be cautious of such as are connected with America may be a point of prudence—but it is unreasonable to stamp a Nation’s Character with infamy because a few, otherwise unnoticed, persons have been imprudently credited to large amounts— Any American who shewed his face in England immediately after the peace took place, and asked for goods, was entrusted— As might have been expected, most of them failed, and brought ruin on their Creditors— what is this to a nation?— To speak confidentially my opinion, this Nation must be in a much worse condition than even her enemies wish her, whenever her Character depends upon the conduct, of, not only a few paltry traders, but, even the whole commercial Line— Great & valuable I esteem this part of the community—but by no means the most considerable. Among many respected Characters who differ from me in the Act against the Tories—and in the Navigation Act, I am sorry to find our Friends—Tufts and Cranch, of the Senate— Even their Authority does not induce me to alter my opinion— I confess it ought to create a diffidence—
     Pardon my detaining you so long on Subjects that you are infinitely better informed of—and be pleased to accept of my sincerest wishes for success in your public negotiations—and for happiness in your private life—for with the highest regards, I am, / Dear Sir— / Your obliged Friend / And most hble Servant
     
      Tristram Dalton
     
     